On Petition to Rehear.
Plaintiff in error, Charles Lee Wright, has petitioned the court for a rehearing insisting, as we understand the petition, that the judgment of the court is erroneous for the reason that the record fails to reveal a state of facts upon which the court could exercise its discretionary power in setting aside the judgment by default and erred in granting the petition to set aside the judgment by default without requiring the payment of costs. In the latter connection, the record shows that all the costs of the cause were taxed to defendant in the judgment setting aside the judgment by default. We think this was sufficient.
As pointed out in our former opinion, the wayside bill of exceptions does not appear to have the authenticating signature of the trial judge and we have no way of knowing the facts upon which he acted. Upon the whole the petition to rehear presents nothing new for the consideration of the court with the possible exception that the judgment by default should not have been vacated merely upon a showing of a meritorious defense and a plea of the general issue. The question of the sufficiency of a plea of the general issue does not appear to be challenged in the assignments filed in this court and, for that reason, will not be considered.
The petition to rehear is found without merit and is overruled. *Page 81